Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Double Patenting  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321[Times New Roman font/0x38] may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29, of U.S. Patent No. 10,726,309. Each of the limitation set forth in the claims of the instant application is defined in the claims of the patent. 
As an example consider claims 1 and 2 of current application, compared to claim 1, of patent application, it disclose:

    Current Application                                                      Patent Application
1. A processor-implemented subject recognizing method, the method comprising: extracting feature points from a target image; 





wherein the measured movement information is based on coordinate position movement of each of the plurality of the extracted feature points; 



measuring a temporal movement and a spatial movement of each of the plurality of extracted feature points, 

wherein the respectively measured movement information is based on coordinate position movement of each of the plurality of the extracted feature points; 









           Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features of the current application are covered in the patented parent application. 
            The other claims have similar correspondence to the patent application.

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-3, 5, 8-9, 11, 14-15, 21-24, 26-27 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vidal Calleja et al (U.S. Pub No: 2014/0254923 A1) in view of Myeong . 
           Regarding claim 1, Vidal discloses a processor-implemented subject recognizing method, the method comprising (see abstract, a method for classifying objects from one or more images comprising generating a trained classification process and using the trained classification process to classify objects in the images. Generating the trained classification process can include extracting features from one or more training images and clustering the features into one or more groups of features termed visual words; storing data for each of the visual words, including colour and texture information, as descriptor vectors; and generating a vocabulary tree to store clusters of visual words with common characteristics. Using the trained classification process to classify objects can include extracting features from the images and clustering the features into groups of features termed visual words; searching the vocabulary tree to determine the closest matching clusters of visual words; and classifying objects based on the closest matching clusters of visual words in the vocabulary tree);
           extracting feature points from a target image; respectively measuring movement information of each of a plurality of the extracted feature points (see page 3, paragraphs, [0036-0038] to classify images once process 200 is trained, images 3a are fed into the process 200 and the image 3a undergoes the feature extraction/description step 202; this is followed by the use of the vocabulary tree to shortcut clustering and generating visual words for the extracted and described features in step 208. In FIG. 8, a sample image is marked with dots indicated features detected in an example of the process 202. Then the classification of objects in image 3a occurs in step 210. This ultimately ends with data allowing an image to be marked up as per the example in FIG. 5, where objects are indicated on the sample image. When classifying images, features extracted from each image in process 202 are propagated through the vocabulary tree in 
           wherein the measured movement information is based on coordinate position movement of each of the plurality of the extracted feature points (see page 3, paragraph [0036] to classify images once process 200 is trained, images 3a are fed into the process 200 and the image 3a undergoes the feature extraction/description step 202; this is followed by the use of the vocabulary tree to shortcut clustering and generating visual words for the extracted and described features in step 208. In FIG. 8, a sample image is marked with dots indicated features detected in an example of the process 202. Also paragraph, [0038] when classifying images, features extracted from each image in process 202 are propagated through the vocabulary tree in step 208 with the path of propagation being based on a nearest neighbor approach. Once the features are propagated through the vocabulary tree, the distances between the feature descriptor and the visual words are calculated as in FIG. 7. FIG. 7 shows several visual words in the final layer of the vocabulary tree compared to a test descriptor, all in feature space, and the distances d.sub.1 and d.sub.2 in feature space between two such visual words in the final layer of the vocabulary tree. Finally, paragraph, [0051] a regular dense grid is made up of points in the image extracted at positions such that the distance between any point and each of that point's neighbors is the same. At these points, the image can be scaled and an orientation of a descriptor defined such that a SIFT descriptor can be extracted);
           selectively grouping the extracted feature points into one or more groups based on the respectively measured movement information (see page 2, paragraph, [0013] according to a first aspect of the present invention, there is provided.sub.[PMB1] a method for classifying objects from one or more images comprising the steps of: generating a trained classification process; and using the trained classification process to classify objects in said one or more images; wherein 
           determining a type of subject present in at least one group of the one or more groups based on at least a portion of the subject present in the at least one group; and recognizing a subject included in the target image based on the determined type of subject (see above, also page 3, paragraphs, [0046-0048] at step s6, a feature extraction process is performed on each of the images in the set of training images. The feature extraction process extracts points corresponding to "interesting" features in an image, where "interesting" is usually defined based on specific metrics such as change in gradients in different directions, or stability of areas at 
           However regarding claim 1, Vidal discloses (page 3, paragraph, [0051] A regular dense grid is made up of points in the image extracted at positions such that the distance between any point and each of that point's neighbors is the same. At these points, the image can be scaled and an orientation of a descriptor defined such that a SIFT descriptor can be extracted). 
           But does not explicitly state, “coordinate position movement”.
           On the other hand Myeong in the same field of estimating features subject of mobile robot, teaches (page 4, paragraph, [0063] Referring to FIG. 2, the feature-coordinate-calculation unit 230 determines the position of a feature when the mobile robot 100 moves from a previous position P.sub.1 to a current position P.sub.2 in a reference coordinate system. Specifically, the mobile robot 100 may determine a feature position L.sub.1 in an upward image captured from a previous temporal position P.sub.1 and a feature position L.sub.1 in an upward image captured from a previous temporal position P.sub.1 using an image coordinate system. The reference coordinate system is used to build a map, whereas the image coordinate system is referenced by upward images captured by the camera 130. The feature-coordinate-calculation unit 230 may determine the position of a feature by converting the 2D coordinates of the feature in the image coordinate system to 3D coordinates in the reference coordinate system.
           Therefore, it would have been obvious before the effective filing date of the claimed 
           Regarding claim 2, Vidal discloses the method of claim 1, wherein the respective measuring of the movement information includes measuring a temporal movement or a spatial movement of each of the plurality of the extracted feature points (see claim 1, also page paragraphs, [0114] and [0129], in this embodiment, the score value for the its vocabulary tree is a value that is indicative of how well the its vocabulary tree is able to associate identical descriptors together. In this embodiment, in each iteration of the steps s22 to s30, the value for the “depth” d.sub.i of the vocabulary tree is either 1, 2, 3, 4, or 5. Also, in this embodiment in each iteration of the steps s22 to s30, the value for the k.sub.i of the vocabulary tree is either 1, 2, 3, 4, 5, or 6). 
           Regarding claim 3, Vidal discloses the method of claim 1, wherein the recognizing of the subject included in the target image is based on a non-occluded portion of the subject, without consideration of an occluded portion of the subject not present in the target image, based on the determined type of subject (see page 1, paragraph, [0006] to represent an image as a document however, mechanisms must be used to generate the "visual words" from the image. Initially, regions containing information in an image, known as keypoints, are detected in the image using one of a variety of keypoint detection methods. These keypoints are described and formulated into vectors, known as descriptor vectors, which are clustered into visual words that represent common local patterns. The visual words are typically represented using vectors termed 
           Regarding claim 5, Vidal discloses the method of claim 1, wherein the determining of the type of the subject present in the at least one group of the one or more groups includes determining respective types of subjects in each of two or more groups, including comparing each of the two or more groups to classes in which source images of objects including the subject are preclassified, and wherein the recognizing of the subject includes determining whether any of the two or more groups include an identical type among the determined respective types of subjects, and combining select groups in which the identical type is determined based on corresponding measured movement information of the respectively measured movement information (see page 5, paragraphs, [0090-0092] at step s26, the code words (that are generated using the training process that is described above with reference to FIG. 2) are repeatedly clustered to produce the its vocabulary tree that has a depth equal to d.sub.i (specified at step s22) and a number of nodes in each of the layers that contain multiple nodes equal to k.sub.i 
           Regarding claim 8, Vidal discloses the method of claim 5, further comprising: extracting, 
           Regarding claim 9, Vidal discloses the method of claim 5, wherein the combining comprises selectively combining the select groups, the selective combining being dependent on a determination, based on the corresponding measured movement information, of which of a single 
           Regarding claim 14, Vidal discloses a non-transitory computer readable medium comprising instructions, which when executed by a processor, cause the processor to implement the method of claim 1, (see page 2, paragraph, [0031] apparatus, for performing the method steps to be described later below, may be provided by configuring or adapting any suitable apparatus, for example one or more computers or other processing apparatus or processors, and/or providing additional modules. The apparatus may comprise a computer, a network of computers, or one or more processors, for implementing instructions and using data, including instructions and data in the form of a computer program or plurality of computer programs stored in or on a machine readable storage medium such as computer memory, a computer disk, ROM, PROM etc., or any combination of these or other storage media).
           Regarding claim 21, Vidal discloses a non-transitory computer readable medium comprising instructions, which when executed by a processor, cause the processor to implement the method of claim 15, (see page 2, paragraph, [0031] apparatus, for performing the method steps to be described later below, may be provided by configuring or adapting any suitable apparatus, for example one or more computers or other processing apparatus or processors, and/or providing additional modules. The apparatus may comprise a computer, a network of computers, or one or more processors, for implementing instructions and using data, including instructions and data in the form of a computer program or plurality of computer programs stored in or on a machine readable storage medium such as computer memory, a computer disk, ROM, PROM etc., or any combination of these or other storage media).        
           Regarding claim 23, Vidal discloses the subject recognizing apparatus of claim 22, further 
           Regarding claim 31, Vidal discloses the subject recognizing apparatus of claim 22, further comprising a camera configured to capture the target image (see claim 23, also page 2, paragraph, [0027] referring to FIG. 1, the example image 2 is a schematic illustration (not to scale) of a photograph that would be used in an embodiment of a vocabulary tree generation process according to the present invention. In this example, the image 2 is a colour photograph of an urban scene captured with a conventional visible light camera. The image 2 comprises the 
            With regard to claims 15, 22, 24, 26 and 27 the arguments analogous to those presented above for claims 1, 2, 3, 5, 8, 9, 11, 14, 21, 23, and 31 are respectively applicable to claims 15, 22, 24, 26 and 27.  

Allowable Subject Matter
Claims 4, 6, 7, 10, 12, 13, 16, 17, 18, 19, 20, 25, 28, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
October 27, 2021